In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of *363the Supreme Court, Westchester County (Coppola, J.), entered September 12, 2000, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff Louis D. Ciocchi allegedly was injured while playing football in an indoor gym at the defendant Mercy College when he collided with a badminton pole stored in the corner of the gym. A voluntary participant in a sport assumes the risks that are inherent in the sport, including those associated with any open and obvious defect or obstacle in the place where the sport is played (see, Morgan v State of New York, 90 NY2d 471; Turcotte v Fell, 68 NY2d 432; Colucci v Nansen Park, 226 AD2d 336). The defendant made a prima facie showing of its entitlement to judgment as a matter of law by demonstrating that Ciocchi knew that badminton poles were stored in the corner of the gym and, thus, assumed the risk of any potential injury by voluntarily participating in the football game in the gym. In opposition, the plaintiffs failed to raise a triable issue of fact. Therefore, the defendant’s motion for summary judgment dismissing the complaint was properly granted. O’Brien, J. P., Santucci, H. Miller and Cozier, JJ., concur.